Citation Nr: 0301833	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  02-13 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
residuals of stress fracture of the right heel (os calcis).  

2.  Entitlement to a compensable disability evaluation for 
residuals of stress fracture of the left heel (os calcis).  





ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel





INTRODUCTION

The veteran, who is representing himself in this appeal, 
served on active duty from May 1967 to November 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2001 rating decision by the Boise, 
Idaho, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which continued noncompensable disability 
evaluations for the service-connected residuals of stress 
fractures of the right and left heels.  By that decision, the 
RO also increased the disability rating for the service-
connected residuals of stress fracture of the right femur 
neck from 10 percent to 20 percent disabling.  The veteran's 
notice of disagreement received in February 2002 reflected 
that he was appealing only the issues concerning his feet.  
He was furnished a statement of the case on the matter in 
June 2002.  His election to have a decision review officer 
decide his case, which was received in July 2002, was 
accepted by the RO in lieu of VA Form 9 as an appeal to the 
Board.  

Other issues

In his notice of disagreement of February 2002, the veteran 
indicated that he believed his injured feet caused the 
fracture of the femur neck which resulted in hip and knee 
problems.  In the event that the veteran may be claiming 
service connection for additional disabilities on a secondary 
basis, these matters are referred to the RO for any action 
deemed appropriate.  


FINDINGS OF FACT

1.  The veteran has full range of painless motion of the feet 
and ankles, bilaterally, without tenderness on palpation and 
with normal X-ray findings.  

2.  In the absence of any residual functional impairment, 
moderate disability of the feet is not demonstrated.  


CONCLUSIONS OF LAW

1.  A compensable disability evaluation is not warranted for 
the veteran's service connected residuals of stress fracture 
of the right heel (os calcis).  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 
4.71a, Diagnostic Code 5284 (2002).  

2.  A compensable disability evaluation is not warranted for 
the veteran's service connected residuals of stress fracture 
of the left heel (os calcis).  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 
4.71a, Diagnostic Code 5284 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his feet have bothered him for 
years and are gradually worsening; that he has been 
inadequately compensated for the heel fracture residuals; and 
that the combined effect of all his injuries has greatly 
reduced his income far below his potential ability to 
contribute to the industry in which he was trained.  

The Board will initially discuss certain preliminary matters.  
The Board will then address the pertinent law and regulations 
and their application to the evidence.  


Veterans Claims Assistance Act of 2000 

In this case, the Board is satisfied that all relevant facts 
pertaining to the veteran's claim have been properly and 
sufficiently developed.  There was a significant change in 
the applicable law on November 9, 2000, when the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  VA also issued regulations to 
implement the VCAA in August 2001. 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159 and 3.326(a)).  

Despite the change in the law brought about by the VCAA, a 
remand of the issue on appeal is not required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The veteran has 
received notice of the evidence and information needed to 
substantiate his claim, and the VA has made reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim.  

In December 2000, the veteran informed the RO that all his 
treatment had been at the VA Medical Center.  He requested 
that those records be obtained and that the RO schedule him 
for a VA examination.  The RO completed the actions requested 
by the veteran.  

In a letter of February 2001 accompanying the rating decision 
of that month, the veteran was provided detailed information 
on the evaluation of his service-connected disabilities.  He 
was instructed as to what evidence was necessary to warrant 
an increased disability evaluation and he was informed of the 
import of the January 2001 VA examination findings in this 
regard.  In the statement of the case in June 2002, the 
veteran was provided detailed information regarding the 
application of case law, and the import of 38 C.F.R. §§ 4.40, 
4.45, 4.59, all of which are referenced and discussed further 
below.  In sum, the veteran was furnished the law and 
regulations in detail, including the decision and the reasons 
it was made.  

In September 2002, regarding a claim for nonservice-connected 
pension benefits which is under development and not on 
appeal, the veteran was provided information also pertinent 
to the increased rating claim concerning VA's duty to assist 
in obtaining evidence related to VA benefits in general.  He 
was informed as to what evidence he could furnish, whether 
there was any evidence the VA might obtain for the veteran, 
and what efforts VA was willing to undertake to assist the 
veteran in the development of the claim.  

As a result of all these actions the veteran has been 
informed when and where to submit evidence, what obligations 
he has and what VA is required to do to assist him in 
obtaining evidence and developing the claim.  He has been 
afforded the medical examination he requested.  At no time 
has the veteran reported that there is additional evidence 
which is available that has not been obtained.  Also, the 
veteran has reported that all his treatment has been by the 
VA and those records through 2002 have been obtained.  On the 
basis of this and for the other reasons cited herein 
regarding development of the claim, the Board finds that no 
additional notification or development action is required 
under the VCAA. 


Background

The service medical records reflect that the veteran 
sustained stress fractures of the both heels during basic 
training.  On VA examination in March 1968, the veteran 
complained of tenderness of the heels preventing him from 
walking barefoot.  The diagnosis was stress fracture, os 
calcis, bilateral, healed, history.  

Service connection for the residuals of heel fractures was 
established by the RO in a rating decision of April 1968.  
The noncompensable disability evaluations have been assigned 
continuously since that time for the residuals of stress 
fractures of the heels.  

On VA examination in January 1993, the diagnosis was fracture 
of both heels, no obvious pathology noted.  

VA outpatient treatment reports from 1999 to 2002 reflect 
visits including mention of physical therapy for lower 
extremity symptoms, but the symptoms treated included the 
residuals of right femur fracture and disability related to 
currently nonservice-connected hip and knee problems, 
including osteoporosis.  

On VA examination in January 2001, it was reported that the 
veteran had been a machinist which required prolonged 
standing until 1981 when he became a self-employed mechanic 
which permitted him to work at his own pace.  His current 
complaint was that after working under a car it was painful 
for him to get up.  He reported worsening symptoms since last 
June, especially regarding his hips.  He took Ibuprofen for 
pain and used a cane occasionally, including on the day of 
the examination.  Regarding his heels, he reported that they 
bothered him in the morning when he first got out of bed 
causing him to hobble for 5 to 10 minutes and then he was 
okay for the rest of the day unless he has to do prolonged 
standing.  He did not wear any type of arch support, heel 
cups, or special shoes.  

On physical examination, the veteran walked with a slight 
limp using a cane.  There was no pain with range of motion 
testing of the feet and ankles.  There was no pain on firm 
pressure over the heel areas.  The veteran was able to walk 
on his toes and his heels, but he complained of pain when 
doing this.  X-rays of the feet and heels were normal.  The 
diagnosis was history of stress fracture of bilateral heels.  


Law and Regulations

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2002).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
(2002) provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran's heel fracture residuals are evaluated by 
analogy to Diagnostic Code 5284 for other foot injuries, 
located at 38 C.F.R. § 4.71a (2002).  Under Diagnostic Code 
5284, a moderate injury of the foot warrants a 10 percent 
evaluation; a moderately severe injury to the foot warrants a 
20 percent evaluation; and a severe injury to the foot 
warrants a 30 percent evaluation.  If there is actual loss of 
use of the foot, a 40 percent evaluation is provided.  


Analysis

In the present case, it is noted that when evaluating 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 
(2002) allows for consideration of functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range of motion measurements.  DeLuca, 8 Vet. 
App. at 202 (1995). Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  However here the objective 
evidence reflects that the veteran's primary complaint is 
that after working under a car it is painful for him to get 
up.  It is apparent that he has multiple other 
musculoskeletal problems which cause this symptom and require 
that he use a cane to assist in walking periodically.  The 
focus of this appeal is his heels, and although he has 
reported progressive, worsening symptoms regarding his heels, 
he indicated on the most recent examination that that they 
actually only bother him in the morning when he first gets 
out of bed and then only for 5 to 10 minutes and that he is 
then okay for the rest of the day unless he has to do 
prolonged standing.  He has also reported that he 
discontinued work as a machinist which required such 
prolonged standing.  Currently in his work as a self-employed 
mechanic he is able to work at his own pace.  Also, he does 
not wear any type of arch support, heel cup, or special 
shoes.  

The objective findings on physical examination reflect no 
pain on full range of motion testing of the feet and ankles 
without any pain even on firm pressure over the heel areas.  
In addition, the veteran displayed the ability to walk on his 
toes and his heels, although he complained of pain when doing 
this.  X-rays of the feet and heels currently do not 
demonstrate any abnormality.  

In sum, the veteran has been afforded service connection for 
residuals of stress fractures of the heels, but there is no 
residual functional impairment demonstrated.  Additionally, 
the veteran has full, painless range of motion of the feet 
and ankles without a complaint of pain even to deep pressure.  
These findings, coupled with only complaints of pain on heel 
and toe walking and 5 to 10 minutes of discomfort in the 
morning do not approach the level of disability required to 
warrant a compensable disability evaluation under Diagnostic 
Code 5284, for other injuries of the foot, which requires 
moderate impairment for assignment of the minimum 10 percent 
disability evaluation.  Having not met the criteria for a 10 
percent rating, a 0 percent rating as assigned by the RO is 
warranted.  (See 38 C.F.R. § 4.31, which provides that where 
the rating schedule does not provide for a zero percent 
evaluation, such an evaluation may be assigned when the 
criteria for a compensable rating are not met.)  

Regarding whether the provisions of 38 C.F.R. § 3.321(b)(1) 
(2002) are for application here, the governing norm is that 
the case present such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  In this case, the manifestations of disability 
are clearly not exceptional or unusual, especially since they 
do not support even a compensable disability rating.  The 
veteran's complaints are fully included in the framework of 
applicable rating standards contained in Diagnostic Code 
5284.  The veteran's heel disabilities alone clearly do not 
significantly impact on his current employment as a self-
employed mechanic.  The application of the regular schedular 
standards are not rendered impractical by the level of 
disability demonstrated.  Similarly, the veteran has not been 
hospitalized as a result of his service-connected 
disabilities.  In sum, the overall disability picture in this 
case does not render impractical the application of the 
regular rating standards and consideration on an 
extraschedular basis is not warranted.  

The Board further finds that there is a clear preponderance 
of the evidence against the claims which does not produce any 
doubt which might be resolved in the veteran's favor.  
38 C.F.R. § 4.7 (2002).  


ORDER

Entitlement to a compensable disability evaluation for 
residuals of stress fracture of the right heel (os calcis) is 
denied.  

Entitlement to a compensable disability evaluation for 
residuals of stress fracture of the left heel (os calcis) is 
denied.  



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

